Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Helen Valencia Thomas has noted an appeal from the district court’s order remanding a removed foreclosure action to South Carolina state,court. “[A] district court may remand a case sua sponte for lack of subject matter jurisdiction at any time, 28 U.S.C. § 1447(c) [(2012)], and such an order is not reviewable, id. § 1447(d).” Doe v. Blair, 819 F.3d 64, 66-67 (4th Cir. 2016). The district court remanded Thomas’ removed action for lack of subject matter jurisdiction, explaining that the complaint did not present a federal question and that diversity of citizenship was lacking. Because the district court remanded the action for lack of subject matter jurisdiction, we lack jurisdiction to review its order. Id. Accordingly, we dismiss the appeal. We dispense with oi'al argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED